254 F.2d 138
Willie BENNETT, Libellant-Appellant,v.THE MORMACTEAL, her engines, etc., and Moore McCormack Lines, Inc., Respondents.
No. 167.
Docket 24648.
United States Court of Appeals Second Circuit.
Argued February 7, 1958.
Decided March 13, 1958.

Appeal from the United States District Court for the Eastern District of New York; Matthew T. Abruzzo, Judge.
Vincent J. Longhi, New York City (Standard, Weisberg, Harolds & Malament, Louis R. Harolds, New York City, of counsel), for libellant-appellant.
Kirlin, Campbell & Keating, New York City (Joseph M. Cunningham, Walter X. Connor, Thomas F. Feeney and James H. Reidy, New York City, of counsel), for respondents.
Before MEDINA, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
The decree is affirmed on the opinion of Judge Abruzzo, 160 F. Supp. 840, filed April 2, 1957.